--------------------------------------------------------------------------------

Exhibit 10.23

Commercial Bill Acceptance Agreement

(English Summary)

Date of Signing

Oct 15, 2009

 



Parties to Contract

Great Shengda as Acceptance Applicant and Xiaoshan Bank of China as Acceptor

 



Principal Amount

                   RMB 20 million

 



No of Bills Issued

                   11

 



Deposit

                   50% of principal amount, which is RMB 10 million, and
interest rate of the deposit is the same as 6 months bank deposit

 



Commission

                   0.05% of bill amount, and be paid one-off

 



Guarantee

                   None

 



Application, rights and
obligations

                   Once the Acceptance Applicant sign on the commercial bill, it
is deemed that the commercial bill is issued;

                   Disputes regarding the transactions on which the commercial
bill is based shall not affect this agreement;

                   When the commercial bill is due and the Acceptance Applicant
can not settle or can only settle part of the amount, a daily penalty interest
of 0.05% of the remaining amount is imposed on the Acceptance Applicant;

                   When the commercial bill is due and the Acceptance Applicant
does not pay, the Acceptor is entitled to deduct from the Acceptance Applicant’s
bank account with only a notification to the Borrower;

                   All expenses when executing this agreement shall be afforded
by the Acceptance Applicant;

                   The following will be deemed as breach of the agreement, and
in case the Acceptance Applicant does not correct these breaches, the Acceptor
is entitled to terminate the agreement, or announce that all or part of the
balace are due immediately:


  1.

The statement made by the Acceptance Applicant is untrue;

  2.

The Acceptance Applicant breaches other agreements;

  3.

The Acceptance Applicant is part of any proceeding or arbitration, which may
harm the interest of the Acceptor;

  4.

Termination of business or dissolution or bankruptcy of the Acceptance
Applicant;

  5.

The Acceptance Applicant breaches other terms of this agreement;

                   The Acceptor is entitled to transfer the rights and
obligations to the headquarter or other branches of BOC, and they will replace
the Acceptor as a party of this agreement.

--------------------------------------------------------------------------------


Undertaking

                   We list below some material undertakings:

                   The commercial bill is based on legal business transactions,
and the Acceptance Applicant shall take all responsibility for its legality;

                   In case of any alternation in business mode including
re-organization, planning for IPO, disposal of material assets, change of
shareholding structure and other events that may affect Applicant’s financial
status and capacity to perform under the Agreement, Applicant shall notify
Acceptor in a timely manner and if such event may materially and adversely
affect Applicant’s capacity to repay, such event must obtain Acceptor’s consent.

                   Any present or future taxation shall be afforded by the
Acceptance Applicant, if the Acceptor pay the taxation on the Acceptance
Applicant’s behalf, the Acceptance Applicant should compensate the Acceptor
immediately.

 



Dispute Resolution

                   PRC court where the bank locates

2

--------------------------------------------------------------------------------